Exhibit 10.7

DIGITALGLOBE, INC.

2007 EMPLOYEE STOCK PLAN

 

 

Restricted Stock Award Agreement

 

 

You are hereby awarded the following grant of common stock (the “Grant”) of
DigitalGlobe, Inc. (the “Company”), subject to the terms and conditions set
forth in this Restricted Stock Award Agreement (the “Award Agreement”) and in
the DigitalGlobe, Inc. 2007 Employee Stock Option Plan (the “Plan”). You should
carefully review these documents, and consult with your personal financial
advisor, before accepting this award. This Award is conditioned on your
electronic execution of this Award Agreement.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).

1. Specific Terms. The material terms of the Award (including the number of
Shares of Restricted Stock, the Grant Date and the vesting schedule) have been
provided to you electronically or otherwise in writing.

2. Termination of Continuous Service. If your Continuous Service with the
Company terminates for any reason, this Grant shall terminate with respect to
Shares of Restricted Stock that have not vested as of the date of such
termination, such Shares shall be forfeited, and you shall have not further
rights with respect thereto.

3. Rights as Shareholder. You shall have the right to vote the Shares of
Restricted Stock, but shall otherwise enjoy none of the rights of a stockholder
(including the right to receive dividends or equivalent payments) until the
applicable Shares have vested. Notwithstanding the foregoing, dividends shall be
paid to you (or, as applicable, a permitted transferee) in connection with the
vesting of Shares to the extent provided in Section 8(e) of the Plan. The Shares
shall be registered in your name on the Grant Date through a book entry credit
in the records of the Company’s transfer agent, but shall be recorded as
restricted non-dividend paying shares of Shares until the Shares have vested.
Upon the vesting of Shares, the Company shall instruct its transfer agent to
record such shares as unrestricted. In the event any stock certificates are
issued in respect of the Shares of Restricted Stock prior to their vesting, such
certificates shall bear a restrictive legend determined by the Committee until
the expiration of the vesting of such Shares.

4. Restrictions on Transfer of Awards. This Award Agreement and the Shares of
Restricted Stock may not be sold, pledged, or otherwise transferred without the
prior written consent of the Committee except to the extent that the shares of
Restricted Stock have vested. If the Committee permits any such transfer, any
transferee shall succeed and be subject to all of the terms of this Award
Agreement and the Plan. If you experience a termination of Continuous Service,
all unvested Shares shall be forfeited without any further action.



--------------------------------------------------------------------------------

5. Transfer Restrictions. Notwithstanding any other provision of the Plan or of
this Award Agreement, unless authorized by the Committee in writing, any Shares
issued pursuant to this Award Agreement shall be non-transferable except in
accordance with Section 4 above.

6. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise with respect
to the grant or vesting of the Shares, and that neither the Company nor the
Committee shall have any obligation whatsoever to pay such taxes; provided that
the Company’s obligation to withhold taxes with respect to the issuance or
vesting of the Shares shall be satisfied by any method acceptable to the
Committee (including withholding of Shares, but only up to the minimum
legally-required tax withholdings). In the event that any payment or benefit
received or to be received by you pursuant to the Plan or otherwise
(collectively, the “Payments”) would result in a “parachute payment” as
described in Section 280G of the Code (or any successor provision),
notwithstanding the other provisions of this Award Agreement, the Plan, or any
other agreement or arrangement (but subject to any contrary provisions of any
separate unexpired employment or other agreement between you and the Company),
such Payments shall not, in the aggregate, exceed the maximum amount that may be
paid to you without triggering golden parachute penalties under Section 280G and
related provisions of the Code, as determined in good faith by the Company’s
independent auditors. If any benefits must be cut back to avoid triggering such
penalties, they shall be cut back in the priority order designated by the
Company. If an amount in excess of the limit set forth in this section is paid
to you, you shall repay the excess amount to the Company on demand, with
interest at the rate provided for in Code Section 1274(b)(2)(B) (or any
successor provision). The Company and you agree to cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties. The foregoing reduction,
however, shall only apply if it increases the net amount you would realize from
Payments, after payment of income and excise taxes on such Payments.

7. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you generally shall be in writing and
generally shall be delivered electronically, personally, or by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Any notice or communication required or permitted by
any provision of this Award Agreement to be given by you must be in writing and
delivered personally or by certified mail, return receipt requested, addressed
to the Company’s HR Manager at its corporate headquarters. Each party may, from
time to time, by notice to the other party hereto, specify a new e-mail or
address for delivery of notices relating to this Award Agreement. Any such
notice shall be deemed to be given as of the date such notice is personally
delivered or properly mailed.

8. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.



--------------------------------------------------------------------------------

9. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 13 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code). Notwithstanding the foregoing, the Committee may, however, take any
action permitted by Section 11 of the Plan without your written consent.

10. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

11. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

12. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

13. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

14. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you will be held for investment purposes only
for your own account, and not with a view to, for resale in connection with, or
with an intent in participating directly or indirectly in, any distribution of
such Shares within the meaning of the Securities Act of 1933, as amended.

15. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; (iv) unless you have a written agreement signed by the
Company’s President providing otherwise, you are an at-will employee who may be
terminated at any time and for any or no reason; and (v) the Company would not
have granted this Award to you but for these acknowledgments and agreements.

16. Long-term Consideration for Award. By executing this Award Agreement you
acknowledge the terms and conditions set forth in Section 23 of the Plan and
that such terms are hereby incorporated by reference and made an integral part
of this Award Agreement. An invalidation of all or part of Section 23 of the
Plan, or your commencement of litigation to



--------------------------------------------------------------------------------

invalidate, modify, or alter the terms and conditions set forth in this
Section 16 of this Award Agreement or Section 23 of the Plan, shall cause this
Award to become null, void, and unenforceable. You further acknowledge and agree
that the terms and conditions of this Section and Section 23 of the Plan shall
survive both (i) the termination of your Continuous Service for any reason, and
(ii) the termination of the Plan, for any reason. You acknowledge and agree that
the grant of Shares in this Award Agreement is just and adequate consideration
for the survival of the restrictions set forth herein, and that the Company may
pursue any or all of the following remedies if you either violate the terms of
this Section or Section 23 of the Plan or succeed for any reason in invalidating
any part of it (it being understood that the invalidity of any term hereof would
result in a failure of consideration for the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
You acknowledge and agree that your adherence to the foregoing requirements will
not prevent you from engaging in your chosen occupation and earning a
satisfactory livelihood following the termination of your employment with the
Company

17. Electronic Delivery. You hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company, the Plan, and the
Shares via Company web site or other electronic delivery.

18. Governing Law. The laws of the State of Colorado shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

19. Definitions. For purposes hereof:

 

  (i) “Cause” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Cause” shall mean (a) conviction of a
felony or a crime involving fraud or moral turpitude; (b) theft, material act of
dishonesty or fraud, intentional falsification of any employment or Company
records, or commission of any criminal act which impairs your ability to perform
appropriate employment duties for the Company; (c) intentional or reckless
conduct or gross negligence materially harmful to the Company or the successor
to the Company , including violation of a non-competition or confidentiality
agreement; (d) willful failure to follow lawful instructions of the person or
body to which you report; or (e) gross negligence or willful misconduct in the
performance of your assigned duties. Cause shall not include mere unsatisfactory
performance in the achievement of your job objectives.



--------------------------------------------------------------------------------

  (ii) “Good Reason” shall have the meaning specified in your Employment
Agreement or Severance Protection Agreement, if any. If there is no such
Agreement, or if such Agreement does not define such term, “Good Reason” shall
mean your voluntary termination, upon thirty (30) days prior written notice to
the Company, following the occurrence of any of the following, provided, that
the Company has not cured such event within such thirty (30) days following the
receipt of such notice: (a) a material reduction or change in your job duties,
responsibilities and requirements inconsistent with your position with the
Company and your prior duties, responsibilities and requirements; (b) any
reduction of your base compensation; or (c) your refusal to relocate to a
facility or location more than thirty (30) miles from your primary office as of
the Grant Date.